Per Guriam.

The plaintiff rested upon the admission of the answer and was entitled to judgment unless it appeared that the agreement was void under the Statute of Frauds.
There is nothing to show that the statute was applicable, as the record does not disclose whether the agreement was in writing or not. Had it appeared that the agreement was not in writing the judgment would have been affirmed. Such an agreement as the letter of January twelfth has reference to does not constitute novation.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.